                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                     NO. 7:18-CR-00059-FL-1



  UNITED STATES OF AMERICA

       v.                                                                 ORDER

  TYSUAN RASHAMEL NASH




       Upon the unopposed motion of the Defendant in this case, it is hereby ORDERED that

Docket Entry Number 52 in the above-captioned case is to be SEALED by the Clerk.

       The Court finds that the sealing of such entry is necessary to protect important privacy

interests and, as such, that the request to seal overcomes both the common law and First

Amendment presumption to access such document. Furthermore, the Court finds that no

adequate alternative to sealing such entry exists to protect those privacy interests.

       The Clerk is directed to provide copies of the filed sealed documents to the United States

Attorney and the Defendant’s attorney.

       SO ORDERED.

                 1st
       This the _______ day of October, 2019.



                                                _____________________________________
                                                    LOUISE W. FLANAGAN
                                                    United States District Judge




                                                  1
